Case
 Case19-12337
      20-01022Doc
               Doc122-2
                   3-2 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit2A.
                                                                         2A.Document
                                                                             Document
                               Recordation Page 1 of 4
Case
 Case19-12337
      20-01022Doc
               Doc122-2
                   3-2 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit2A.
                                                                         2A.Document
                                                                             Document
                               Recordation Page 2 of 4
Case
 Case19-12337
      20-01022Doc
               Doc122-2
                   3-2 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit2A.
                                                                         2A.Document
                                                                             Document
                               Recordation Page 3 of 4
Case
 Case19-12337
      20-01022Doc
               Doc122-2
                   3-2 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                               04/01/2014:49:12
                                                        15:07:33Exhibit
                                                                 Exhibit2A.
                                                                         2A.Document
                                                                             Document
                               Recordation Page 4 of 4
